Atkinson, J.
“An application for temporary alimony must be’ based on a pending suit for divorce or for permanent alimony. In the present ease the' petition was one merely for temporary alimony, and did not give the judge jurisdiction at chambers, in the absence of a showing that there was a suit for divorce or for permanent alimony pending, to allow temporary alimony.” Pitts v. Pitts, 144 Ga. 423 (87 S. E. 391).
(а) The ruling just stated going to the jurisdiction of the court relating to the subject-matter, it was not too late to raise the question for the first time by excepting to the judgment.
(б) Applying the foregoing principles, it was erroneous to grant temporary alimony. Judgment reversed.

All the Justices concur.